DETAILED ACTION
Notice to Applicant
 
1.               The following is a NON-FINAL office action upon examination of application number 17/107,061. Claims 1-20 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

3.	The information disclosure statement (IDS) filed on 11/30/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 5, 7, 8, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

6.	Claim 5 recites “wherein the resolving comprises each of the designer virtual agent and buyer and manufacturer virtual agent generates a corresponding feature vector by minimally modifying an initial product feature vector in view of the target variable.” The phrase “minimally modifying” is ambiguous because “minimally” is a relative term. There is no basis or standard provided for determining whether a modification is minimal. Therefore, the claim is rendered indefinite.  Appropriate correction/clarification is required.

7.	Claim 7 recites “weighting each of the attribute suggestions based upon the virtual agent providing the attribute suggestion.” The limitation “the virtual agent” lacks antecedent basis because the claim does not introduce “a virtual agent.” Dependent claim 17 recites similar limitations as claim 7 and is therefore rejected as indefinite for the reasons provided above. Appropriate correction is required.

8.	All claims dependent from above rejected claims are also rejected as indefinite due to dependency.
Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

11.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry, (as explained in MPEP 2106), it is first noted that the method (claims 1-10), apparatus (claim 11), and computer program product (claims 12-20) are directed to at least one potentially eligible category of subject matter (i.e., process, machine, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims
recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” by managing interactions between people including by following rules or instructions, as set forth in the enumerated groupings of abstract ideas set forth in the 2019 PEG the limitations for managing personal behavior or interactions or following rules or instructions for assigning human agents to tasks.  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
 detecting a conflict between design attributes preferred by the buyer and manufacturer and design attributes preferred by the designer for a product being designed by the designer (This step is organizing human activity by managing interactions between people by following rules, or instructions, i.e., by collecting information about the design attributes preferred by different people.);
resolving, utilizing the buyer and manufacturer virtual agent and the designer virtual agent, the conflict via initiating a conversation between the buyer and manufacturer virtual agent and designer virtual agent to generate attribute suggestions for incorporation into the product (This step is organizing human activity for similar reasons as provided for the detecting step above.); and 
presenting the attribute suggestions to the designer for incorporation into the product (The “presenting” step covers organizing human activity since it flows directly from the identified conflict involving human interaction, and also describes insignificant extra-solution data output activity).
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity abstract idea grouping of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry. Independent claims 11 and 12 recite similar limitations as those recited in claim 1 and therefore are found to recite the same abstract idea(s) as claim 1.
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements recited are: creating a buyer and manufacturer virtual agent representing a buyer and manufacturer within a design supply chain; creating a designer virtual agent representing a designer within the design supply chain (claim 1); at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor; create a buyer and manufacturer virtual agent representing a buyer and manufacturer within a design supply chain; create a designer virtual agent (claim 11); a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor; create a buyer and manufacturer virtual agent representing a buyer and manufacturer within a design supply chain; create a designer virtual agent representing a designer within the design supply chain (claim 12). The limitation “presenting the attribute suggestions to the designer” describes insignificant extra-solution data output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they merely encompass generic computing elements to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serve to link the use of the judicial exception to a particular technological environment (computer-based operating environment). MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements recited in independent claims are: creating a buyer and manufacturer virtual agent representing a buyer and manufacturer within a design supply chain; creating a designer virtual agent representing a designer within the design supply chain (claim 1); at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor; create a buyer and manufacturer virtual agent representing a buyer and manufacturer within a design supply chain; create a designer virtual agent (claim 11); a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor; create a buyer and manufacturer virtual agent representing a buyer and manufacturer within a design supply chain; create a designer virtual agent representing a designer within the design supply chain (claim 12). The limitation “presenting the attribute suggestions to the designer” describes insignificant extra-solution data output activity may also be considered insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d).These additional elements have been evaluated, but when considered individually and in combination, fail to add significantly more to the abstract idea because they amount to using generic computing elements to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), and merely serves to link the use of the judicial exception to a particular technological environment (computer-based operating environment). Notably, Applicant’s Specification describes that generic computer devices that may be used to implement the invention, which cover virtually any computing device under the sun (See, e.g., Spec. at paragraph [0045]: “These computer readable program instructions may be provided to a processor of a general purpose computer...”). Therefore, the additional elements merely describe generic computing elements that serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Dependent claims 2-10 and 13-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to recite details that narrow the same abstracts idea(s) recited in the independent claims, i.e., activities falling within the Certain methods of organizing human activity abstract idea grouping as described in the 2019 PEG.  For example, dependent claims 2/13 recite a step for obtaining historical sales data corresponding to products having identified attributes and generating a plurality of functions, each of the plurality of functions corresponding to a target variable and being generated based upon the historical sales data, claims 3/14 recite a step for obtaining current product trend data corresponding to products having identified attributes and generating a plurality of functions, each of the plurality of functions corresponding to a target variable and being generated based upon the current product trend data, claims 4/15 recite a step for generating a final feature vector corresponding to a target variable, wherein the final feature vector is generated from a designer virtual agent feature vector corresponding to the target variable and a buyer and manufacturer virtual agent feature vector corresponding to the target variable, claim 5 recites a step for generating a corresponding feature vector by minimally modifying an initial product feature vector in view of the target variable, claims 6/16 recite wherein the resolving is performed in view of design constraints related to target variables and provided by a user, claims 7/17 recite wherein the resolving comprises receiving attribute suggestions from each of the buyer and manufacturer virtual agent and the designer virtual agent and weighting each of the attribute suggestions based upon the virtual agent providing the attribute suggestion, claims 8/18 recite wherein the weighting is based upon a success rate of each of the buyer and manufacturer virtual agent and the designer virtual agent, claims 9/19 recite wherein the presenting comprises providing an explanation for the attribute suggestions in view of a target variable, claims 10/20 recite wherein the presenting comprises providing an illustration that illustrates an effect of incorporating an attribute suggestion on a target variable; however these steps  cover organizing human activity since they flows directly from the conflict data involving human interaction. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. These steps are organizing human activity by managing interactions between people by following rules, or instructions. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 1, 4, 6-7, 9-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Batachia et al., Patent No.: US 7,103,580 B1, [hereinafter Batachia], in view of Gross, Pub, No.: US 2006/0253214 A1, [hereinafter Gross].

	As per claim 1, Batachia teaches a computer implemented method (abstract: “A system and method for negotiating using intelligent agents.”; claim 5: “. A method of forming a negotiation object of an intelligent agent”), comprising: 

	creating a buyer and manufacturer virtual agent representing a buyer and manufacturer within a design supply chain (col. 1, lines 10-18, discussing that intelligent agent computer programs, also referred to as intelligent agents, software agents or simply agents, have become very popular in recent years. Simply put, agents may be considered to be software-implemented personal assistants with authority delegated from their users. Each agent is a computer program that, in appropriate circumstances, simulates a human relationship by performing something for a person that another person might otherwise do; col. 2, lines 38-41, discussing building an autonomous or semi-autonomous agent which is capable of flexible and sophisticated negotiation); 

	creating a designer virtual agent representing a designer within the design supply chain (col. 5, lines 15-20, discussing that the system provides multilateral negotiation capabilities between buyer agents and seller agents over a negotiation package (of services or goods) consisting of many issues; col. 14, lines 19-22, discussing that the Agent Factories 825 are responsible for creating Seller and Buyer agents with the behaviors set by their owners); 

	detecting a conflict between design attributes preferred by the buyer and manufacturer and design attributes preferred by the designer for a product being designed by the designer (col. 1, lines 61-67, discussing that one of the promising areas of application for intelligent agents is negotiation…Negotiation is a form of decision-making where two or more parties jointly search a space of possible solutions with the goal of reaching a consensus. There are two types of negotiation: competitive and cooperative; col. 6, lines 27-30, discussing that the product or service package under negotiation has a set of issues that make part of a common ontology. The pre-negotiation stage may establish which issues must be part of any offer and which are optional; col. 8, lines 42-55, discussing that the next element to consider is the relative importance that an agent assigns to each issue (sub-object or attribute) under negotiation. W is the importance of issue j for agent i. The weight associated with each issue is defined for each agent at the beginning of the negotiation, but can be changed later on in the negotiation (by external causes, the agent's interests, human intervention, inference based on a set of business rules, specified transition functions for the weights or for the overall behavior, etc.);

	resolving, utilizing the buyer and manufacturer virtual agent and the designer virtual agent, the conflict via initiating a conversation between the buyer and manufacturer virtual agent and designer virtual agent (col. 1, lines 61-67, discussing that one of the promising areas of application for intelligent agents is negotiation…Negotiation is a form of decision-making where two or more parties jointly search a space of possible solutions with the goal of reaching a consensus. There are two types of negotiation: competitive and cooperative; col. 2, lines 16-22, discussing that cooperative negotiation can be described as the decision-making process of resolving a conflict involving two or more parties over multiple interdependent, but non-mutually exclusive goals. The game theory literature describes cooperative negotiations as a non-zero sum game where as values along multiple dimensions shift in different directions, it is possible for all parties to be better off; col. 2, lines 4-51, discussing that in the case of agent-to-agent negotiation, the agents should use the same ontology and should agree on the issues over which negotiation takes place; col. 3, lines 49-61, discussing that the multilateral negotiation is transformed in separated bilateral negotiation threads. On each negotiation thread, the negotiation may be iterative with several rounds of offers and counter-offers occurring before an agreement is reached or the negotiation is terminated for other reasons. Once the agents have determined the set of issues over which they will negotiate, the negotiation process between two agents consists of an alternating succession of offers and counter-offers of values of variables representing these issues; col. 4, lines 58-60, discussing message exchanges of an agent in a particular negotiation thread with another agent); and

	While Batachia teaches resolving the conflict, it does not explicitly teach that the resolving is to generate attribute suggestions for incorporation into the product; and presenting the attribute suggestions to the designer for incorporation into the product. However, Gross in the analogous art of design analysis systems teaches these concepts. Gross teaches:

	to generate attribute suggestions for incorporation into the product (paragraph 0004, discussing that where manufacturing limitations result in design modifications, additional negotiation between the designer and the manufacturer is often required before a mutually acceptable design is agreed upon that meets both performance and manufacturing requirements; paragraph 0008, discussing that the system comprises a first user interface configured to receive design information for a component from a designer. The system further comprises a second user interface configured to receive manufacturing information from a plurality of manufacturers. The system further comprises an estimation module configured to produce generated manufacturing information for the component and design modification information for the component. The generated manufacturing information and the design modification information are based on the manufacturing information received from the plurality of manufacturers; paragraph 0030, discussing that the designer is able to modify the component design to reduce the manufacturing cost or the lead time, for example, before the design is finalized; paragraph 0038, discussing that the system advantageously allows the designer to modify the component design based on the generated manufacturing information. Such modifications optionally include modifications to component dimensions, dimension tolerances, or materials; paragraph 0040: “These same principles are also applicable to other design parameters, and therefore in certain embodiments the improvement engine is capable of providing suggestions regarding parameters such as materials, dimensions, surface finishes, and lead times. For example, in one application the improvement engine notifies the designer that increasing a bending radius will allow the component lead time to be reduced substantially. Or, in another application the improvement engine notifies the designer that changing from metal to plastic will result in a substantial price reduction without compromising the component strength.”; paragraph 0053, discussing a suggestion window used to provide the designer with suggestions to improve the component design); and

	presenting the attribute suggestions to the designer for incorporation into the product (paragraph 0038, discussing showing the designer what effect a particular modification has on the manufacturability of the component; paragraph 0039, discussing that in addition to providing a designer with real-time feedback regarding possible design modifications, the design system optionally includes an improvement engine that is configured to provide the designer with suggestions to improve the design in certain respects; paragraph 0040: “These same principles are also applicable to other design parameters, and therefore in certain embodiments the improvement engine is capable of providing suggestions regarding parameters such as materials, dimensions, surface finishes, and lead times. For example, in one application the improvement engine notifies the designer that increasing a bending radius will allow the component lead time to be reduced substantially. Or, in another application the improvement engine notifies the designer that changing from metal to plastic will result in a substantial price reduction without compromising the component strength.”; paragraph 0066).
Batachia is directed towards a method and system for negotiating using intelligent agents. Gross is directed towards computer-based design systems capable of using dynamically updated information to facilitate the design process. Therefore they are deemed to be analogous as they both are directed towards conflict analysis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Batachia with Gross because the references are analogous art because they are both directed to solutions for conflict analysis, which falls within applicant’s field of endeavor (conflict resolution systems), and because modifying Batachia to include Gross’s features for generating attribute suggestions for incorporation into the product, and presenting the attribute suggestions to the designer for incorporation into the product, in the manner claimed, would serve the motivation of allowing designers to more efficiently obtain accurate information from manufacturers, and allowing the product development cycle to be accelerated, thereby advantageously reducing product development costs for designers, and reducing factory idle time and administrative costs for manufacturers (Gross at paragraph 0027); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 4, the Batachia-Gross combination teaches the computer implemented method of claim 1. Batachia further teaches wherein the resolving comprises generating a final feature vector corresponding to a target variable, wherein the final feature vector is generated from a designer virtual agent feature vector corresponding to the target variable and a buyer and manufacturer virtual agent feature vector corresponding to the target variable (col. 2, lines 11-15, discussing that the self-interest of a party in negotiation may be captured by a utility function. In the negotiation process, one party tries to maximize his or her utility, and the behavior of a party in any moment of negotiation is decided by an established strategy; col. 3, lines 35-48, discussing that a negotiation system is provided for multilateral negotiations about a set of variables or components forming the negotiation object. The components represent objects (called sub-objects) or attributes. In a recursive manner, a negotiation object may be refined in sub-objects and attributes. At the lowest level, the components represent only attributes; col. 7, lines 39-50, discussing that a scoring or utility function is utilized. The goal of a delegated agent is to maximize its scoring function in negotiation...A simple and natural way is to assign a scoring function for each of the components of the negotiation package and model the overall scoring function as a linear or non-linear combination of the components scoring functions; col. 8, lines 18-41, discussing that each agent has a scoring function associated to one attribute j which gives the score the agent assigns to a value of attribute j in the range of its acceptable values; col. 14, lines 34-42).

	As per claim 6, the Batachia-Gross combination teaches the computer implemented method of claim 1. Batachia further teaches wherein the resolving is performed in view of design constraints related to target variables and provided by a user (col. 1, lines 38-54 discussing that intelligent agents operate with varying degrees of constraints depending upon the amount of autonomy that is delegated to them by the user…Agents can use different means to achieve intelligence; some adopt heuristics, some use constraints, some depend on knowledge databases, and yet others learn from experience; col. 2, lines 55-61, discussing that every agent must take into account the goals, the constraints on what it is authorized and not authorized to do, and the parameters influencing its behavior that have been established by the client for whom it negotiates; col. 6, lines 6-12, discussing that when the user creates an agent and delegates his/her authority to negotiate, the user must first establish all the necessary elements that define the agent's task and behavior. The user can then start the negotiation. Depending on the nature of the delegated authority, the user may then intervene during the negotiation to change the strategy, set constraints, stop the negotiation, etc.; col. 11, lines 43-49, discussing that individual subscribers (buyers or sellers) are able to configure their delegated agents negotiation behavior, in terms of goals, constraints, and strategy; col. 3, lines 6-12).

	Examiner notes that Gross, in addition to Batachia as cited above, also teaches: design constraints provided by a user (paragraph 0043, discussing that the design system is configured to allow the designer to specify different non-optimal parameters to understand the impact such changes would have).

	As per claim 7, the Batachia-Gross combination teaches the computer implemented method of claim 1. Batachia further teaches wherein the resolving comprises receiving attribute suggestions from each of the buyer and manufacturer virtual agent and the designer virtual agent and weighting each of the attribute suggestions based upon the virtual agent providing the attribute suggestion (col. 8, lines 10-55, discussing that the next element to consider is the relative importance that an agent assigns to each issue (sub-object or attribute) under negotiation. W is the importance of issue j for agent i. The weight associated with each issue is defined for each agent at the beginning of the negotiation, but can be changed later on in the negotiation (by external causes, the agent's interests, human intervention,.., etc.). Considering the negotiation package as a tree with sub-objects represented as non-terminal nodes and attributes of the parent sub-objects represented as terminal nodes, we assume that the weights related to the decomposition of a particular sub-object in a tree for both agents are normalized at any moment; col. 10, lines 9-14, discussing that the weights representing the relative importance of the tactics in expressing the overall behavior of the agent may be dynamically altered in order to provide a more flexible behavior or to better hide from other parties the strategy used in negotiation; col. 15, lines 16-30).

	As per claim 9, the Batachia-Gross combination teaches the computer implemented method of claim 1. Although not explicitly taught by Batachia, Gross in the analogous art of design analysis system teaches wherein the presenting comprises providing an explanation for the attribute suggestions in view of a target variable (paragraph 0039, discussing providing a designer with real-time feedback regarding possible design modifications, the design system optionally includes an improvement engine that is configured to provide the designer with suggestions to improve the design in certain respects…For example, there is generally a nonlinear relationship between the tolerance of a dimension and the cost of manufacturing a component built to the specified tolerance: extremely small dimensional tolerances typically result in extremely high manufacturing costs. In this case, the design system improvement engine is configured to recognize when a particular design specification, such as an especially narrow dimensional tolerance, accounts for a disproportionate portion of the manufacturing cost and/or lead time for a component. When such a condition is detected, the improvement engine provides the designer with a suggestion to relax the narrow tolerance to produce a substantial reduction in the manufacturing cost and/or lead time; paragraph 0040, discussing that in one application the improvement engine notifies the designer that increasing a bending radius will allow the component lead time to be reduced substantially. Or, in another application the improvement engine notifies the designer that changing from metal to plastic will result in a substantial price reduction without compromising the component strength. Or, in yet another application the improvement engine notifies the designer that using a smaller bracket will result in a substantially lower assembly cost; paragraph 0053).

Batachia is directed towards a method and system for negotiating using intelligent agents. Gross is directed towards computer-based design systems capable of using dynamically updated information to facilitate the design process. Therefore they are deemed to be analogous as they both are directed towards conflict analysis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Batachia with Gross because the references are analogous art because they are both directed to solutions for conflict analysis, which falls within applicant’s field of endeavor (conflict resolution systems), and because modifying Batachia to include Gross’s feature for providing an explanation for the attribute suggestions in view of a target variable, in the manner claimed, would serve the motivation of allowing designers to more efficiently obtain accurate information from manufacturers, and allowing the product development cycle to be accelerated, thereby advantageously reducing product development costs for designers, and reducing factory idle time and administrative costs for manufacturers (Gross at paragraph 0027); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 10, the Batachia-Gross combination teaches the computer implemented method of claim 1. Although not explicitly taught by Batachia, Gross in the analogous art of design analysis systems teaches wherein the presenting comprises providing an illustration that illustrates an effect of incorporating an attribute suggestion on a target variable (paragraph 0038, discussing showing the designer what effect a particular modification has on the manufacturability of the component; paragraph 0043, discussing that the design system is optionally configured to allow the designer to override suggested design parameters and specify different non-optimal parameters to understand the impact such changes would have; paragraph 0058, discussing that component pane 108 optionally includes a modification cost effect field 144 that indicates to the designer what effect the proposed modification has, if any, on the component cost. The component pane 108 optionally provides the designer with a simplified illustration 146 of the selected component).

Batachia is directed towards a method and system for negotiating using intelligent agents. Gross is directed towards computer-based design systems capable of using dynamically updated information to facilitate the design process. Therefore they are deemed to be analogous as they both are directed towards conflict analysis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Batachia with Gross because the references are analogous art because they are both directed to solutions for conflict analysis, which falls within applicant’s field of endeavor (conflict resolution systems), and because modifying Batachia to include Gross’s feature for providing an illustration that illustrates an effect of incorporating an attribute suggestion on a target variable, in the manner claimed, would serve the motivation of allowing designers to more efficiently obtain accurate information from manufacturers, and allowing the product development cycle to be accelerated, thereby advantageously reducing product development costs for designers, and reducing factory idle time and administrative costs for manufacturers (Gross at paragraph 0027); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 11 and 12 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 11 Batachia teaches an apparatus, comprising: at least one processor; and a computer readable storage medium having computer readable program code embodied therewith and executable by the at least one processor (claim 9: “A computer accessible medium which when executed by a processor causes the processor to perform a method of forming a negotiation object of an intelligent agent”). As per claim 12, Batachia teaches a computer program product, comprising: a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by a processor (claim 9: “A computer accessible medium which when executed by a processor causes the processor to perform a method of forming a negotiation object of an intelligent agent).

Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 17 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.
Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 9, as discussed above.
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.

17.	Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Batachia in view of Gross, in further view of Krasadakis, Pub. No.: US 2017/0287038 A1, [hereinafter Krasadakis].

	As per claim 2, the Batachia-Gross combination teaches the computer implemented method of claim 1, but it does not explicitly teach wherein the creating a buyer and manufacturer virtual agent comprises obtaining historical sales data corresponding to products having identified attributes and generating a plurality of functions, each of the plurality of functions corresponding to a target variable and being generated based upon the historical sales data. However, Krasadakis in the analogous art of negotiation systems teaches this concept. Krasadakis teaches:

	wherein the creating a buyer and manufacturer virtual agent comprises obtaining historical sales data corresponding to products having identified attributes and generating a plurality of functions, each of the plurality of functions corresponding to a target variable and being generated based upon the historical sales data (paragraph 0075, discussing that the buyer elasticity may be determined, in some examples, from market conditions. To do so, the buyer AI negotiator [i.e., buyer and manufacturer virtual agent] may use the market intelligence component to access the product data, pricing data, trends and social data, supply and demand data, industry news, and/or user profile data on the database cluster and determine standard, average, dependent, conditional, or relative elasticity thresholds for the buying parameters based on product sales (historical or prospective) or different market or buyer characteristics; paragraph 0102, discussing that the AI negotiation agent is also operable to analyze active product or service price statistics from historical offers of the product or service and correspondingly adjust deal terms offered to the buyer AI negotiation agent based the historical offers of the product or service. The buyer AI negotiation agent is also operable to receive the adjusted deal terms for the product or service from the AI negotiation agent and negotiate final offer terms with the seller AI negotiation agent; paragraph 0099).

The Batachia-Gross combination describes features related to negotiation and design analysis. Krasadakis is directed towards artificial intelligence negotiation agents. Therefore they are deemed to be analogous as they both are directed towards conflict analysis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Batachia-Gross combination with Krasadakis because the references are analogous art because they are both directed to solutions for conflict analysis, which falls within applicant’s field of endeavor (conflict resolution systems), and because modifying the Batachia-Gross combination to include Krasadakis’ feature for obtaining historical sales data corresponding to products having identified attributes and generating a plurality of functions, each of the plurality of functions corresponding to a target variable and being generated based upon the historical sales data, in the manner claimed, would serve the motivation of providing a robust framework for enhancing user negotiating experiences (Krasadakis at paragraph 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	As per claim 3, the Batachia-Gross combination teaches the computer implemented method of claim 1, but it does not explicitly teach wherein the creating a designer virtual agent comprises obtaining current product trend data corresponding to products having identified attributes and generating a plurality of functions, each of the plurality of functions corresponding to a target variable and being generated based upon the current product trend data. However, Krasadakis in the analogous art of negotiation systems teaches this concept. Krasadakis teaches:

	wherein the creating a designer virtual agent comprises obtaining current product trend data corresponding to products having identified attributes and generating a plurality of functions, each of the plurality of functions corresponding to a target variable and being generated based upon the current product trend data (paragraph 0090, discussing that the seller AI negotiator scans the marketplace to perform a “demand analysis” for the product from the market data (e.g., based on any one or combination of the product data, pricing data, trends and social data, supply-and-demand data, and industry news in the database cluster) and predicts the market viability selling potential for specific products and alternatives thereof. For example, a seller of vehicles may notice that the price of a particular sport utility vehicle (SUV) is decreasing due to increased gasoline prices; whereas, a more fuel-efficient model (e.g., electric, hybrid, etc.) of the same SUV may be selling much faster due to the uptick in gasoline prices. This fuel-efficient model may be identified as a high-demand product to be selling in the current environment by the seller AI negotiator. Along these same lines, sales patterns and trend data on specific products and categories of products may be loaded to aid in shaping the demand analysis picture; paragraph 0091, discussing that product in industry news, user reviews, price statistics, and the like about the products—and alternative products—for sale by the retailer may be automatically analyzed for a given sales campaign. Based on the news, user reviews, and price statistics, an effective campaign execution timeframe is estimated. Additional or alternative criteria may be used in this estimation. For instance, product specifications,…,and any other market or buyer/seller parameter described may be used to estimate the sales campaign timeframe. Along these same lines, seller parameters may be specified automatically based on the sales campaign timeframe or manually by the seller. In some examples, the seller AI negotiator may then be created to execute the seller campaign based on the seller parameters; paragraph 0092, discussing that the seller AI negotiators may also have access to active product price statistics including competition pricing, offers and related insights of the specific and alternative products, either from previous sales of the seller, other seller AI negotiators, or buyer AI negotiators. The seller AI negotiator analyzes active product price statistics from valid offers submitted to buyer AI negotiators. The seller AI negotiator also estimates price elasticity for the specific product being sold by the seller based on the trends, sales statistics, profit margins, buying plan parameters, and the running performance of the sales campaign; paragraph 0102).

The Batachia-Gross combination describes features related to negotiation and design analysis. Krasadakis is directed towards artificial intelligence negotiation agents. Therefore they are deemed to be analogous as they both are directed towards conflict analysis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Batachia-Gross combination with Krasadakis because the references are analogous art because they are both directed to solutions for conflict analysis, which falls within applicant’s field of endeavor (conflict resolution systems), and because modifying the Batachia-Gross combination to include Krasadakis’ feature for obtaining current product trend data corresponding to products having identified attributes and generating a plurality of functions, each of the plurality of functions corresponding to a target variable and being generated based upon the current product trend data, in the manner claimed, would serve the motivation of providing a robust framework for enhancing user negotiating experiences (Krasadakis at paragraph 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.

18.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Batachia in view of Gross, in further view of Rigo et al., Pub. No.: US 2018/0300432 A1, [hereinafter Rigo].

	As per claim 5, the Batachia-Gross combination teaches the computer implemented method of claim 4. Although not explicitly taught by the Batachia-Gross combination, Rigo in the analogous art of computer-aided designs teaches wherein the resolving comprises each of the designer virtual agent and buyer and manufacturer virtual agent generates a corresponding feature vector by minimally modifying an initial product feature vector in view of the target variable (paragraph 0002, discussing that the disclosure relates generally to computer aided designs; paragraph 0024, discussing that the stair controller algorithm comprises a stair constructor process and a stair variation logic process. The stair constructor process creates a stair layout based on the configuration allowing limited changes to the constraints. The stair constructor process attempts to solve compliance issues, using minimal design changes where possible. If a solution can be found, an alternative stair configuration is returned. If not, the stair variation logic process is called and a more extensive reconstruction of the original design is performed in order to find at least one satisfactory configuration. The configurations can be weighted according to the ones that adhere to the standard requirements with as few modifications to the original design as possible. In addition to validating and weighing the results returned from the stair variation logic process, the stair constructor process may re-execute and re-modify certain configurations parameters based on results of the variation logic process; paragraph 0068, discussing  a Graphical Interface with Automatic Solutions to Resolve Conflicts; paragraphs 0075-0079, discussing that if the User decides to finish the polyline in a “solvable” state, the algorithm generates possible solutions to choose from:  these solutions make slight modifications to the original geometry defined by the User,  while keeping the set of Rules intact, and making sure that the offered solutions do meet the regulations, the generated solutions are presented to the User on a visual interface, indicating for each solution what changes have been made).

The Batachia-Gross combination describes features related to negotiation and design analysis. Rigo is directed towards computer aided designs. Therefore they are deemed to be analogous as they both are directed towards design analysis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Batachia-Gross combination with Rigo because the references are analogous art because they are both directed to solutions for conflict analysis, which falls within applicant’s field of endeavor (conflict resolution systems), and because modifying the Batachia-Gross combination to include Rigo’s feature for generating a corresponding feature vector by minimally modifying an initial product feature vector in view of the target variable, in the manner claimed, would serve the motivation of assisting designers to address the standards and rules needed to design a solution that meets the specified requirements (Rigo at paragraph 0003); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

19.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Batachia in view of Gross, in further view of Willner, Pub. No.: US 2020/0126676 A1, [hereinafter Willner].

	As per claim 8, the Batachia-Gross combination teaches the computer implemented method of claim 7, but it does not explicitly teach wherein the weighting is based upon a success rate of each of the buyer and manufacturer virtual agent and the designer virtual agent. However Willner in the analogous art of machine intelligence teaches this concept. Willner teaches:

	wherein the weighting is based upon a success rate of each of the buyer and manufacturer virtual agent and the designer virtual agent (paragraph 0037, discussing weighting factors that cause an AI machine to make a determination. As such, rating factors or weighting factors may cause a result from a machine to be biased and small changes in these factors may cause an intelligent machine determination to change; paragraph 0042, discussing validating the success level or success metrics of machine determination; paragraph 0084, discussing data that tracks a success of an AI machine; claim 6, discussing identifying weighting factors to assign with each of the user device responses, the weighting factors associated with historical success accuracies associated with respective users that provided respective user device responses; paragraph 0063).

The Batachia-Gross combination describes features related to negotiation and design analysis. Willner is directed towards machine intelligence. Therefore they are deemed to be analogous as they both are directed towards design analysis systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Batachia-Gross combination with Willner because the references are analogous art because they are both directed to solutions for conflict analysis, which falls within applicant’s field of endeavor (conflict resolution systems), and because modifying the Batachia-Gross combination to include Willner’s feature for wherein the weighting is based upon a success rate of each of the buyer and manufacturer virtual agent and the designer virtual agent, in the manner claimed, would serve the motivation of performing tasks with a greater degree of accuracy, proficiency, or speed then can be performed by a member of the human species (Willner at paragraph 0007); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 8, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Singh et al., Pub. No.: US 2009/0313173 A1 – describes a dynamic negotiation system. Further describes that one of the first steps in designing a successful negotiation is to develop a set of issues and corresponding issue-options to characterize and weigh these issues in relative importance. 
B.	Steingrimsson et al., Patent No.: US 10,853,536 B1 – describes an apparatus, for design decision support, an apparatus capable of providing real-time feedback on design decisions, for the purpose of enabling discovery of problems early in a design process.
C.	Miller et al., Pub. No.: US 2022/0100171 A1 – describes that if possible design improvements are identified, a user interface component can send a notification to the designer recommending the design modification. 
D.	Callahan et al., Pub. No.: US 2016/0162607 A1 – describes a model for managing variations in a product structure for a product.
E.	Martelaro et al., Pub. No.: US 2021/0264296 A1 – describes selecting context-informed solution to the design problem from a structured repository of design recommendations.
F.	Hussein et al., Patent No.: US 7,007,235 B1 – describes that one of the first steps in designing a successful negotiation is to develop a set of issues and corresponding issue-options to characterize and weigh these issues in relative importance.
G.	Parunak et al., Pub. No.: US 2002/0013631 A1 – describes a method that uses a distributed market-based constraint optimization technique to set prices on alternative assignments to the various attributes of a design.
H.	Anumba, C. J., et al. "Negotiation within a multi-agent system for the collaborative design of light industrial buildings." Advances in Engineering Software 34.7 (2003): 389-401 – describes automating the interaction and negotiation between specialist design team members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683